Case 3:18-cv-00428-DMS-MDD Document 283 Filed 10/15/18 PageID.4459 Page 1 of 2




     Ms. L, etal.
                             e              United States District Cou

                                                           PlalntlR:            CMI No.          - .. - -· ·-- -···- ,,,
                                                    v.                     PRO HAC VICE APPLICATION
     o.s. Innigration and Customs                                          Catholic Charities COlllllunity Services
     Enforcement, et al. ,                               Derendant.!       of the Archdiocese of New York
                                                                                Pany Represented

     I,                   Catherine Weiss                        hereby petition the above entitled court to pennit me
                              (Appliunl)

     to appear and participate in this case and in support of petition state:
             My tinn name: Lowenstein Sandler LLP
             Street address: One Lowenstein Drive
            City, State, ZIP: Roseland, NJ 07068
             Phone number: 973-597·2438
                              --------------------------------~--~----~--~----
             Email:           cwei!!l.lowenstein.com
            That on Nov I I, 2006 I was admitted to practice before           New Jersey
                               (Dale)                                                               (Name ofCounl

                and am currently in good standing and eligible to practice in said court,
                that I am not currently suspended or disbarred in any other court, and
                that I 181 have) 0 have not) concurrently or within the year preceding this application made
                any pro hoc vice application to this court.
                                        (Ir previous applicaclon made, complete tbe rollowlng)
     Title of case Ms. L, et al. v. U.S. Immigration and Customs Enforcement, et al.
     Case Number3: l 8-cv428-DMS
     Application: 0 Granted 0 Denied
                                                                    Date of Application Oct I I, 2018


            I declare under penalty of perjury that the foregoing is true          an~(:__~
                                                                                                       J
                                                                                             (Signature of Appllta110

                                          DE$1GNATION OF LOCAL CQUNSEL
     I hereby designate the below named as associate local counsel.
     Katie Glynn                                                                650433-5800
     (Name)                                                                     --~~--~~~----------
                                                                                (Tclcphonc)

     Lowenstein Sandler LLP
     (flflll)

     390 Lytton Avenue, Palo Alto, CA 9430 I
     (Street)




     I hereby consent to the above designation.
Case 3:18-cv-00428-DMS-MDD Document 283 Filed 10/15/18 PageID.4460 Page 2 of 2




        Pro Hae Vice (For this one particular occasion)

        An attorney who is not a member of the California State Bar, but who is a member in good standing of,
        and eligible to practice before, the bar of any United States court or of the highest court of any State or
        of any Territory or Insular possession of the United States, who is of good moral character, and who has
        been retained to appear in this Court, be permitted to appear and participate in a particular case. An
        attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
        to him/her: ( 1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
        is regularly engaged in business, professional, or other activities in California.

        The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
        (I) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
        and the date of admission, he/she is in good standing and eligible to practice in said court.
        (4) that he/she is not currently suspended or disbarred in any other court, and (S) if he/she has
        concurrently or within the year preceding his/her current application made any pro hac vice application
        to this court, the title and the case number of each matter wherein he made application, the date of
        application, and whether or not his/her application was granted. He/She shall also designate in his
        application a member of the bar of this Court with whom the Court and opposing counsel may readily
        communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
        tile with such application the address, telephone number and written consent of such designee.

        &!;.   $206.00

        If application and fee require submission via U.S. Mail, please contact:

                                                              CASO Attorney Admissions Clerk
                                                              (619) 557-5329




The pro hac vice application for Catherine Weiss representing Catholic Charities Community Services
~Archdiocese of New York is herebv:
~ APPROVED for filing                          DEN IED  0
     J o..1s--1t
    --------
Date.                                                  It is so ordered.        , " ) . ,.,,,   :;tfli
                                                                           Honorable Dana M. Sabraw
